     Case 1:19-cr-00795-SHS Document 273 Filed 03/23/21 Page 1 of 1




                             THOMAS F. X. DUNN
                             ATTORNEY AT LAW
                                 225 Broadway
                                   Suite 1515
                           New York, New York 10007
                               Tel: 212-941-9940
                               Fax: 212-537-7309
                           Thomasdunnlaw@aol.com

                                                                  March 22, 2021
Honorable Sydney H. Stein
United States District Judge
500 Pearl Street                                 MEMO ENDORSED
New York, N .Y. 10007

' Re: U.S. v. Rodriguez
        19 Cr. 795 (SHS)

Dear Judge Stein:

        I write to request that Jonathan Rodriguez be permitted to attend his wedding
tomorrow March 24 th . The time and location would be subject to the approval of U.S.
Pretrial Services.

      Assistant U.S . Attorney Frank Balsamello and U.S . Pretrial Officer Joshua
Rothman have no objection to this request.

       Thank you for your consideration of this request.

                                                                   Respectfully yours,
\                                                                         /s/
                                                                   Thomas F.X. Dunn

Cc: Frank Balsamello, Esq.
    Assistant U.S. Attorney

    Joshua Rothman
    U.S. Pretrial Officer(by email)


         Request granted.
                                                               SO ORDERED:
         Dated: New York, New York
                March 23, 2021
